DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 5-11, 13-15, 19-20, 22-27, and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murashige et al. (WO 2017/010499 A1) in view of Watanabe (US Pub. 2015/0146294) and Saijo et al. (JP 2012-224059 A) where US Pub. 2018/0203173 A1 will be used as an English language equivalent for the WO publication and all cites will refer to the US publication.
Regarding claim 1, Murashige discloses an optical laminate comprising a thin glass with a thickness of 100 microns or less, a polarizing plate on one side of the glass (abstract) and a pressure sensitive adhesive on the surface of the polarizing plate opposite the glass ([0018]). The laminate is provided in the form of a roll (abstract) and is flexible ([0011] and [0019]) which is considered to disclose the glass being flexible as part of the flexible laminate. The width of the pressure sensitive adhesive is equal to the width of the glass layer (Fig. 1)
Murashige does not disclose the length of the laminate. 
Watanabe discloses a polarization plate comprising a glass film, adhesion layer, and polarizing element (abstract) which is wound into a roll shape where the length to width of the laminate is 10 to 3,000 ([0028]-[0029]) and the length of the laminate may be 1,000 mm ([0312]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the laminate which is formed into a roll in Murashige may have a length of 1,000 mm as taught in Watanabe as a known suitable length for an optical laminate which is formed into a roll (Watanabe, [0312]). 
Murashige does not disclose any of the layers, polarizer, transparent films and/or separator having a greater width than the thin glass where the layer protrudes at both ends in the width direction.
Saijo discloses a glass film laminate and glass film laminate roll comprising a glass film and support film provided via an adhesive layer ([0001], [0010]) where it is known to have a protective film that has a greater width than the glass film and protrude on the side regions of the glass film (see [0004] which discloses only a plastic layer protruding from the sides of the glass). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that any of the resin layers including the polarizer in Murashige could be provided to have extra width than the thin glass so that the layer protrudes over the width sides of the thin glass to prevent damage to the glass and improve handleability as taught in Saijo (Saijo, [0003]-[0004]).
Regarding claim 2, Murashige discloses the polarizer having a thickness of 1 to 80 microns, and preferably 20 microns or less ([0030]). 
Regarding claim 3, Murashige does not specifically disclose the thickness of the pressure-sensitive adhesive but does disclose generally the optical laminate having a thickness of 1 to 300 micron ([0017]) so the pressure-sensitive adhesive must fall within this thickness to be a part of the laminate. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim,
Regarding claim 5, Murashige discloses the laminate further comprising a separator on the pressure-sensitive layer ([0018]). 
Regarding claim 6, Murashige does not specifically disclose the thickness of the separator but does disclose generally the optical laminate having a thickness of 1 to 300 micron ([0017]) so the separator must fall within this thickness to be a part of the laminate. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Regarding claim 7, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that any of the resin layers in Murashige including the separator could be provided to have extra width than the thin glass so that the layer protrudes over the width sides of the thin glass to prevent damage to the glass and improve handleability as taught in Saijo (Saijo, [0003]-[0004]).
Regarding claim 8, Murashige discloses the pressure-sensitive adhesive being on the polarizer of the side opposite the glass layer ([0018]) so the polarizer would be between the glass and pressure-sensitive adhesive. 
Regarding claims 9 and 15
Regarding claim 10, Murashige discloses using adhesive between the thin glass and protective layer (Fig. 1 and [0014]).
Regarding claim 11, Murashige discloses the adhesive having a thickness of 10 microns or less ([0060]). 
Regarding claim 13, Murashige does not disclose the protective film being stretched to have anisotropy so it would be expected to be optically isotropic ([0037]-[0046]).
Regarding claims 14 and 19, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that any of the resin layers in Murashige including the protective layers could be provided to have extra width than the thin glass so that the layer protrudes over the width sides of the thin glass to prevent damage to the glass and improve handleability as taught in Saijo (Saijo, [0003]-[0004]).
Regarding claims 20, 22, and 24, Murashige discloses the laminate further comprising an antireflection layer, an antiglare layer (light diffusion layer), and antistatic layer ([0018]). 
Regarding claim 23
Regarding claim 25, Murashige discloses a peelable resin film on the thin glass surface opposite the polarizer ([0049]).
Regarding claim 26, Murashige does not specifically disclose the thickness of the peelable resin film but does disclose generally the optical laminate having a thickness of 1 to 300 micron ([0017]) so the resin film must fall within this thickness to be a part of the laminate. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Regarding claims 27 and 29, Murashige discloses a peelable resin film on the thin glass surface opposite the polarizer which is attached through an adhesive layer ([0049]). A resin layer attached with an adhesive is considered to provide crack extension prevention (see instant claim 8) where if there is a layer on the glass to protect the glass, it would be expected to cover the entire layer of glass including the end portions in the width direction. 
Regarding claim 30, any of the antireflection, antiglare, and antistatic layers in Murashige may be considered a transparent film ([0018]) where given the optical laminate is for use on a display screen, the layers would be expected to be transparent ([0011]).
Regarding claim 31, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that any of the resin layers in Murashige including the antireflection, antiglare and antistatic layers could be provided to have extra width than the thin glass so that the layer protrudes over the width sides of the thin 
Regarding claim 32, Murashige discloses the thin glass and polarizer with a pressure sensitive adhesive on the thin glass on the opposite surface of the polarizer (abstract and [0049]).
Claims 3, 6, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murashige in view of Watanabe and Saijo as applied to claim 1, 5 or 8 above, and further in view of Yasui et al. (WO 2016/204154 A1) where US Pub. 2018/0157125 A1 will be used as an English language equivalent and all cites will refer to the US publication.
Regarding claims 3 and 6, Murashige in view of Watanabe and Saijo discloses the roll of claim 1 or 5 as discussed above. Murashige does not disclose a specific thickness for the pressure-sensitive adhesive or separator layer.
Yasui discloses a double sided pressure-sensitive adhesive layer attached polarizing film comprising a polarizing film and pressure sensitive adhesive and separator which may be peeled so the film may be attached to a display element (abstract, [0012], [0013], [0016] and [0036]). The pressure-sensitive adhesive and separator on this side has a thickness of 5 to 25 microns ([0088]) and 20 to 50 microns ([0183]) respectively. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the pressure-sensitive adhesive and separator in Murashige may have the thicknesses taught in Yasui to have sufficient peel strength and 
Regarding claim 23, Murashige in view of Watanabe discloses the roll of claim 8 as discussed above. To the extent the adhesive layer in Murashige is not considered an easily-adhesive layer, Yasui discloses that the polarizer and transparent protective film are laminated with an adhesion-facilitating layer which is considered equivalent to an easily-adhesive layer (Yasui, [0081]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the polarizer or transparent protective film layers in Murashige may have an adhesion-facilitating layer to facilitate adhesion between adjacent layers. 
Claims 12-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murashige in view of Watanabe and Saijo as applied to claim 9 or 15 above, and further in view of Yamaoka et al. (US Pub. 2007/0182898 A1).
Murashige in view of Watanabe and Saijo discloses the roll of claim 9 or 15 as discussed above. Murashige does not specifically disclose the protective film being an optically isotropic or anisotropic film where the anisotropic film includes an obliquely stretched quarter wave plate or includes two or more layer with different optical anisotropy.
Yamaoka discloses a retardation plate with protective films (abstract) for use on polarizing plates which have transparent, isotropic protective layers ([0002], [0037], [0042], [0072], [0075] and Fig. 3). The retardation plate has proper retardation according to the purpose of use such as various kinds of wavelength plates where two or more retardation plates may be laminated to control the optical properties ([0045] and 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the polarizer in Murashige may have a transparent isotropic protective film to provide additional mechanical strength, heat stability, and moisture cover property to the polarizer as taught in Yamaoka (Yamaoka, [0072] and [0075]) as well as one or more optically anisotropic films including a quarter wavelength plate and films with different anisotropic properties to control the polarized light as further taught in Yamaoka (Yamaoka, [0045], [0084], [0090]-[0093]).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murashige in view of Watanabe and Saijo as applied to claim 8 above, and further in view of Inoue et al. (US Pub. 2020/0051466 A1).
Murashige in view of Watanabe and Saijo discloses the roll of claim 8 as discussed above. Murashige discloses including other functional layers ([0018]) but does not specifically disclose one of those layers being an antifouling layer.
Inoue discloses a cover member for a display panel comprising a glass sheet (abstract) where the glass sheet may further comprise a functional layer including an antireflection layer, antiglare layer, and/or antifouling layer ([0125]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that one of the functional layers that may have been provided on the surface of the thin glass opposite the polarizer would include an antifouling layer as taught in Inoue to provide antifouling properties to the surface of the glass.

Response to Arguments
Applicant's arguments filed 11/3/2021 have been fully considered but they are not persuasive. 
Applicant argues the instant claimed invention is not obvious over Murashige in view of Watanabe and Saijo. Applicant argues that the combination fails to teach a polarizer having a width larger than a width of the glass layer in conjunction with the pressure sensitive adhesive layer having a width equal to the width of the glass layer. Applicant argues that none of the references disclose the polarizer having greater width and the adhesive have equal width to the glass layer simultaneously which leads to a display with excellent impact resistance with high production efficiency while avoiding cost increase due to loss of materials. Applicant argues these two limitations are not taught in the prior art where Murashige does not disclose the polarizer being wider than the glass and Saijo has an adhesive layer and support layer that are both wider than the glass layer. Applicant argues Saijo does not disclose a polarizer as part of the laminate structure and has the adhesive that is wider than the glass layer. Applicant further argues that the adhesive layer being wider than the glass layer is an essential feature of the laminate in Saijo where the invention is to addressing issues with this configuration so that combining Murashige and Saijo would mean the adhesive must be wider than the glass layer since modifying the width of the adhesive would undermine the structural integrity of Saijo’s laminate and preventing damage to the glass and improving handleability would not be expected to result. 
Examiner respectfully disagrees. In response to applicant's argument that the combination of Murashige and Saijo requires the adhesive to be wider than the glass In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Saijo discloses that when a glass film is wound, it can become damaged ([0003]) where it is known to adhere a plastic film to protect the glass where the width of the plastic film is wider than the glass film to protect the end portions of the glass ([0004]) but when the adhesive is also made wider there is an issue with the adhesive ends sticking to each other ([0005]). Thus, although the laminate in Saijo has a wider adhesive layer than the glass layer, Saijo is also considered to teach generally a wider plastic layer than the glass layer to protect the edges of the glass layer with or without a wider adhesive layer. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Thus, even if Saijo discloses embodiments that include an adhesive 
Murashige discloses the adhesive layer having the same width as the glass layer (Murashige, Fig. 1) so that an adhesive layer which is wider is not considered required by Murashige. Saijo teaches generally that plastic films may be wider than a glass layer especially when the glass layer is going to be rolled (Saijo, [0004] and see Murashige, [0011] and [0019] which discloses the laminate being provided as a roll). Thus, it is considered obvious that one or more of the plastic films in Murashige including the polarizer (see Murashige, [0032] which discloses the polarizer is PVA, a plastic) should be wider than the glass layer to protect the ends of the glass layer from damage, and the combination is considered to teach the two limitations of the polarizer being wider than the glass layer and the adhesive being the same width as the glass layer.
In response to applicant's argument that the claimed invention results in a display with excellent impact resistance with high production efficiency while avoiding cost increase due to loss of materials, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya
Applicant argues the remaining references fail to cure the deficiencies cited above. For the reasons discussed above, the rejection over Murashige in view of Watanabe and Saijo is not considered deficient.
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 103 rejections over the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO2017/146041 A1 discloses laminated optical films and issues with protruding adhesive layers (page 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783